Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00305-CV

                       IN THE INTEREST OF S.O.J.P. and G.M.E., Children

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-PA-01294
                         Honorable Charles E. Montemayor, Judge Presiding 1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 23, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant father, J.P., appeals the trial court’s judgment terminating his parental rights to

his children, S.O.J.P. and G.M.E. The Texas Department of Family and Protective Services (“the

Department”) moved to have appellant’s parental rights terminated on a variety of grounds. See

TEX. FAM. CODE ANN. §§ 161.001(1)(A)-(I), (K), (M)-(Q); 161.003(a) (West 2014). After a bench

trial, the trial court found appellant’s parental rights should be terminated because he: (1)

constructively abandoned his children; and (2) failed to comply with the provision of a court order

that established the actions necessary for him to obtain the return of his children. See TEX. FAM.




1
  The Honorable Gloria Saldaña is the presiding judge of the 438th Civil District Court. However, the order of
termination was signed by Associate Judge Charles Montemayor.
                                                                                     04-14-00305-CV


CODE ANN. §§ 161.001(1)(N), (O). The trial court also determined termination would be in the

best interest of the child. Id. § 161.001(2).

        Appellant’s court-appointed appellate attorney has filed a motion to withdraw and a brief

containing a professional evaluation of the record demonstrating there are no arguable grounds to

be advanced and concluding the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4

(Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.

10, 2003, no pet.) (mem. op.). Appellant’s appointed appellate counsel advised that he sent a copy

of the brief and a letter informing appellant of his right to file his own brief to appellant’s last

known address. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio July 23,

1997, no pet.); In re R.R., 2003 WL 21157944, at *4. This court attempted to contact appellant at

two different addresses, but all mail has been returned as “undeliverable.” Appellant did not file

a pro se brief.

        We have reviewed the record and the attorney’s brief and we agree with counsel that the

appellate points do not present a substantial question for appellate review. Accordingly, we hold

the trial court did not err in terminating appellant’s parental rights. We grant the motion to

withdraw and affirm the trial court’s judgment. See In re J.D.L., No. 04-11-00055-CV, 2011 WL
3328719, at *1 (Tex. App.—San Antonio Aug. 3, 2011, no pet.) (mem. op.) (affirming judgment

despite inability to inform appellant of rights pursuant to Anders).


                                                  Marialyn Barnard, Justice




                                                -2-